FMI Focus Fund FMIOX Quarter-End Positions 12/31/2009 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE WEIGHT ANF ABERCROMBIE & FITCH CO 0.42% ALTR ALTERA CORP 2.51% AHS AMN HEALTHCARE SERVICES INC 0.46% ACI ARCH COAL INC 1.17% ARW ARROW ELECTRS INC 2.51% ASBC ASSOCIATED BANC CORP 1.06% BECN BEACON ROOFING SUPPLY INC 0.61% BRC BRADY CORP 0.93% BC BRUNSWICK CORP 1.30% BKC BURGER KING HLDGS INC 1.59% CE CELANESE CORP DEL 1.39% CRL CHARLES RIV LABS INTL INC 1.35% CBI CHICAGO BRIDGE & IRON CO N V 1.08% CTAS CINTAS CORP 1.38% CTXS CITRIX SYS INC 0.73% CYT CYTEC INDS INC 1.84% DRC DRESSER-RAND GROUP INC 0.91% 30225X103 EXH EXTERRAN HLDGS INC 0.52% FDO FAMILY DLR STORES INC 0.60% FOE FERRO CORP 1.29% FMER FIRSTMERIT CORP 0.90% FISV FISERV INC 1.46% AJG GALLAGHER ARTHUR J & CO 1.07% 37247D106 GNW GENWORTH FINL INC 0.71% HLS HEALTHSOUTH CORP 1.83% HXL HEXCEL CORP NEW 1.43% HOLX HOLOGIC INC 1.06% 45103T107 ICLR ICON PUB LTD CO 1.17% IBI INTERLINE BRANDS INC 1.18% IN INTERMEC INC 1.41% IPG INTERPUBLIC GROUP COS INC 1.66% 48282T104 KAI KADANT INC 0.47% KMT KENNAMETAL INC 3.58% KMP KINDER MORGAN ENERGY PARTNERS 2.10% KSS KOHLS CORP 1.08% 50077C106 KRA KRATON PERFORMANCE POLYMERS 0.65% LIZ LIZ CLAIBORNE INC 1.49% 55264U108 MBFI MB FINANCIAL INC NEW 0.69% 55306N104 MKSI MKS INSTRUMENT INC 1.65% MOLXA MOLEX INC 2.87% 64110D104 NTAP NETAPP INC 1.70% ORI OLD REP INTL CORP 1.02% PTV PACTIV CORP 1.17% PMTC PARAMETRIC TECHNOLOGY CORP 1.39% G6852T105 PRE PARTNERRE LTD 2.25% PDCO PATTERSON COMPANIES INC 1.29% PETM PETSMART INC 1.40% RGA REINSURANCE GROUP AMER INC 2.12% 76009N100 RCII RENT A CTR INC NEW 0.89% RSG REPUBLIC SVCS INC 1.57% ROC ROCKWOOD HLDGS INC 1.71% RDC ROWAN COS INC 0.65% V7780T103 RCL ROYAL CARIBBEAN CRUISES LTD 1.49% SAPE SAPIENT CORP 2.15% SCSC SCANSOURCE INC 0.92% 81211K100 SEE SEALED AIR CORP NEW 1.34% 90384S303 ULTA ULTA SALON COSMETCS & FRAG INC 1.42% G87210103 UTIW UTI WORLDWIDE INC 0.85% WOOF VCA ANTECH INC 1.01% 92864N101 VLCM VOLCOM INC 1.76% WERN WERNER ENTERPRISES INC 1.45% WGO WINNEBAGO INDS INC 1.03% 98235T107 WMGI WRIGHT MED GROUP INC 1.19% ZUMZ ZUMIEZ INC 0.65% 78464A698 KRE SPDR KBW REGIONAL BANKING ETF 1.25% CASH EQUIVALENTS 13.97%
